GOODRICH, P. J.
The main point on the appellant’s brief is that the order, having been entered by consent, is not appealable. The notice of.appeal states that it is an appeal from an order of January 27, 1903, as resettled by order of March 24, 1903. The resettled order is the one appealed from. That order specifically states that it was granted on sustaining and opposing affidavits, and after opposition of the counsel of the Comptroller. This can hardly be called an order entered by consent.
The contention of the appellant that the transfer tax cannot be imposed until the vesting of the contingent estate is settled adversely to such contention by Matter of Vanderbilt’s Estate, 172 N. Y. 69, 64 N. E. 782.
The order must be affirmed, with costs.
Order affirmed, with $10 costs and disbursements. All concur.